Citation Nr: 0818015	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-29 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in April 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss as a result of service.  Review of the record 
shows that audiometric results on examination at entry into 
service could be interpreted as showing a bilateral hearing 
loss as could audiometric findings on examination for 
separation from service.  At the time of his hearing before 
the undersigned, the veteran has submitted evidence showing 
current audiometric findings of a bilateral hearing loss for 
which he waived regional office consideration.  He testified 
that he had been exposed to significant noise exposure while 
on active duty, including jet aircraft engines, heavy 
machinery and gunfire.  In view of the currently received 
records, the Board finds that further development is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo special audiometric and 
ear, nose and throat examinations.  The 
examiners should be requested to render an 
opinion regarding whether it is at least 
as likely as not (probability 50 percent 
or greater) that the audiometric findings 
at entry into service demonstrate a 
chronic hearing loss that pre-existed 
active duty and, if so, whether the 
findings at separation from service 
represent an aggravation (permanent 
worsening) of that disorder.  In addition, 
the examiners should be requested to 
render an opinion regarding whether it is 
at least as likely as not (probability 50 
percent or greater) that any current 
hearing loss is related to acoustic trauma 
reportedly sustained during service, 
consistent with the nature and 
circumstances of the veteran's service.  
If it appears that the hearing loss is 
more indicative of the type caused by 
infection, advancing age, or other cause, 
that too should be set out.  The claims 
folder should be made available for review 
in connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

2.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable the veteran 
and his representative, should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered.  The veteran and 
his representative should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



